862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Amos G. SOUTHERS, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 88-3191.
United States Court of Appeals, Federal Circuit.
Oct. 21, 1988.

Before MARKEY, Chief Judge, and RICH and EDWARD S. SMITH, Circuit Judges
PER CURIAM.

DECISION

1
This appeal is from the decision of the Merit Systems Protection Board (board), Docket No. PHO7528510575, that the Veterans Administration reasonably removed appellant from his position as education compliance survey specialist because appellant falsified testimony and documents.  We affirm.

OPINION

2
After carefully considering the record and each of appellant's arguments, we hold that the board's decision must be affirmed under the narrow standard of review of 5 U.S.C. 7703(c) (1982).